Citation Nr: 0922129	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-31 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a lumbosacral strain.  


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from March 1994 to December 
1994 and from November 1996 to November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the Veteran service connection, with a 10 
percent initial rating, for a lumbosacral strain.  The 
Veteran subsequently initiated and perfected an appeal of 
this initial rating determination.  The Board notes the RO 
initially rejected the Veteran's September 2005 VA Form 9 due 
to the Veteran's failure to sign the form.  While the Veteran 
subsequently refiled the form in July 2008, such a filing was 
untimely.  See 38 U.S.C.A. § 7105(d) (West 2002).  
Nevertheless, the Board accepts the initial and timely 
September 2005 filing of the VA Form 9, as a substantive 
appeal need not be signed by the Veteran, and the form was 
otherwise complete, as it included the Veteran's name, claims 
number, and issues on appeal.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.202 (2008).  

The Board also observes that the Veteran initiated and 
perfected an appeal of the June 2004 denial of service 
connection for migraine headaches.  However, in a subsequent 
October 2008 rating decision, the RO awarded the Veteran 
service connection for such a disability.  Because the 
Veteran was awarded service connection for this disability, 
it is no longer on appeal before the Board.  See generally 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

Both on his September 2005 VA Form 9, and on the later form 
submitted in July 2008, the Veteran requested a personal 
hearing at the RO before a Veterans Law Judge.  There is no 
indication in the record that such request was withdrawn.  
Therefore, because he has not yet been afforded such a 
hearing, a remand of this appeal is required.    


Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing before a member of the Board of 
Veterans' Appeals sitting at the RO in 
Houston, Texas, as soon as practicable.  
He also must be afforded timely 
notification of this hearing and he should 
be apprised of his right to a 
videoconference hearing in the 
alternative.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

